Exhibit SCANA CORPORATION SUPPLEMENTARY KEY EXECUTIVE SEVERANCE BENEFITS PLAN (including amendments through December 31, 2009) SCANA CORPORATION SUPPLEMENTARY KEY EXECUTIVE SEVERANCE BENEFITS PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT AND PURPOSE 1 1.1 ESTABLISHMENT AND HISTORY OF THE PLAN 1 1.2 DESCRIPTION OF THE PLAN 1 1.3 PURPOSE OF THE PLAN 1 SECTION 2. DEFINITIONS 2 2.1 DEFINITIONS 2 2.2 GENDER AND NUMBER 6 SECTION 3. ELIGIBILITY AND PARTICIPATION 7 3.1 ELIGIBILITY 7 3.2 TERMINATION OF PARTICIPATION 7 SECTION 4. BENEFITS 8 4.1 RIGHT TO SKESBP BENEFITS 8 4.2 QUALIFYING TERMINATION 8 4.3 DESCRIPTION OF SKESBP BENEFITS 8 4.4 TERMINATION FOR TOTAL AND PERMANENT DISABILITY 10 4.5 TERMINATION FOR RETIREMENT OR DEATH 10 4.6 TERMINATION FOR CAUSE OR BY PARTICIPANT OTHER THAN FOR GOOD REASON 10 4.7 NOTICE OF TERMINATION 11 4.8 PARTICIPANT’S OBLIGATIONS 11 4.9 TERMINATION FOR JUST CAUSE 11 4.10 FORM AND TIMING OF SKESBP BENEFITS 11 4.11 BENEFITS UNDER OTHER PLANS 11 SECTION 5. BENEFICIARY DESIGNATIONS 12 5.1 DESIGNATION OF BENEFICIARY 12 5.2 DEATH OF BENEFICIARY 12 5.3 INEFFECIVE DESIGNATION 12 SECTION 6. GENERAL PROVISIONS 13 6.1 CONTRACTUAL OBLIGATION 13 6.2 UNSECURED INTEREST 13 6.3 “RABBI” TRUST 13 6.4 SUCCESSORS 13 6.5 EMPLOYMENT/PARTICIPATION RIGHTS 13 6.6 NONALIENATION OF BENEFITS 14 6.7 SEVERABILITY 14 6.8 NO INDIVIDUAL LIABILITY 14 6.9 APPLICABLE LAW 14 6.10 LEGAL FEES AND EXPENSES 15 -i- 6.11 ARBITRATION 15 SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATIOAN 16 7.1 IN GENERAL 16 7.2 CLAIMS PROCEDURE 16 7.3 FINALITY OF DETERMINATION 16 7.4 DELEGATION OF AUTHORITY 16 7.5 EXPENSES 16 7.6 TAX WITHHOLDING 16 7.7 INCOMPETENCY 16 7.8 NOTICE OF ADDRESS 17 7.9 AMENDMENT AND TERMINATION 17 SECTION 8. EXECUTION 18 -ii- SCANA CORPORATION SUPPLEMENTARY KEY EXECUTIVE SEVERANCE BENEFITS PLAN SECTION 1.ESTABLISHMENT AND PURPOSE 1.1Establishment and History of the Plan.SCANA Corporation established, effective as of October 21, 1997, a severance plan for certain senior executives known as the “SCANA Corporation Supplementary Key Executive Severance Benefits Plan” (the “Plan”).Effective as of January 1, 2007, the Plan was amended and restated to reflect various changes in the manner in which the benefits under the Plan are calculated and other administrative changes.Effective January 1, 2009, the Plan was amended and restated to comply with the requirements of Code Section 409A.Effective December 31, 2009, the Plan is amended and restated to remove references to the SCANA Corporation Key Executive Severance Benefits Plan. 1.2Description of the Plan.This Plan is intended to constitute a severance benefits plan which is unfunded and established primarily for the purpose of providing severance benefits for a select group of management or highly compensated employees. 1.3Purpose of the Plan.The purpose of this Plan is to advance the interests of the Company by providing highly qualified Company executives and other key personnel with an assurance of equitable treatment in terms of compensation and economic security and to induce continued employment with the Company in the event of certain spin-offs, divestitures, or an acquisition or other Change in Control.The Corporation believes that an assurance of equitable treatment will enable valued executives and key personnel to maintain productivity and focus during a period of significant uncertainty inherent in such situations and that a severance compensation plan of this kind will aid the Company in attracting and retaining the highly qualified professionals who are essential to its success. -1- SECTION 2.DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the meanings set forth below, unless otherwise expressly provided herein or unless a different meaning is plainly required by the context, and when the defined meaning is intended, the term is capitalized: (a)“Agreement” means a contract between an Eligible Employee and the Company permitting the Eligible Employee to participate in the Plan and delineating the benefits (if any) that are to be provided to the Eligible Employee in lieu of or in addition to the benefits described under the terms of this Plan. (b)“Base Salary” means the base rate of compensation payable to a Participant as annual salary, not reduced by any pre-tax deferrals under any tax-qualified plan, non-qualified deferred compensation plan, qualified transportation fringe benefit plan under Code Section 132(f), or cafeteria plan under Section 125 maintained by the Company, but excluding amounts received or receivable under all incentive or other bonus plans. (c)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of the General
